ICJ_089_Lockerbie_LBY_USA_1995-09-22_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING QUESTIONS OF
INTERPRETATION AND APPLICATION OF
THE 1971 MONTREAL CONVENTION ARISING
FROM THE AERIAL INCIDENT
AT LOCKERBIE

(LIBYAN ARAB JAMAHIRIYA v. UNITED STATES
OF AMERICA)

ORDER OF 22 SEPTEMBER 1995

1995

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE A DES QUESTIONS
D'INTERPRÉTATION ET D’APPLICATION
DE LA CONVENTION DE MONTREAL DE 1971
RESULTANT DE L’INCIDENT AERIEN
DE LOCKERBIE

(JAMAHIRIYA ARABE LIBYENNE c. ETATS-UNIS
D’AMERIQUE)

ORDONNANCE DU 22 SEPTEMBRE 1995
Official citation:

Questions of Interpretation and Application of the 1971 Montreal Conven-

tion arising from the Aerial Incident at Lockerbie (Libyan Arab Jamahiriya

v. United States of America), Order of 22 September 1995, I C.J. Reports
1995, p. 285

Mode officiel de citation:

Questions d'interprétation et d'application de la convention de Montréal

de 1971 résultant de l'incident aérien de Lockerbie (Jamahiriya arabe

libyenne c. Etats-Unis d'Amérique), ordonnance du 22 septembre 1995,
C.I.J. Recueil 1995, p. 285

 

Sales number
ISSN 0074-4441 N° de vente: 665

ISBN 92-1-070728-1

 

 

 
285

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1995 1995
22 septembre
Rôle général

22 septembre 1995 n° 89

AFFAIRE RELATIVE À DES QUESTIONS
D’ INTERPRETATION ET D'APPLICATION
DE LA CONVENTION DE MONTRÉAL DE 1971
RESULTANT DE L’INCIDENT AERIEN
DE LOCKERBIE

(JAMAHIRIYA ARABE LIBYENNE c. ETATS-UNIS
D’AMERIQUE)

ORDONNANCE

Présents: M. BepsAoul, Président; M. SCHWEBEL, Vice-Président;
MM. ODA, GUILLAUME, SHAHABUDDEEN, WEERAMANTRY,
RANJEVA, HERCZEGH, SHI, FLEISCHHAUER, KOROMA, VERESH-
CHETIN, FERRARI BRAVO, juges; M. VALENCIA-OSPINA, Greffier.

La Cour internationale de Justice,
Ainsi composée,
Après délibéré en chambre du conseil,

Vu Particle 48 du Statut de la Cour et les articles 31 et 79 de son Régle-
ment,

Vu l'ordonnance du 19 juin 1992 par laquelle la Cour a fixé au
20 décembre 1993 et au 20 juin 1995 les dates d’expiration des délais pour
le dépôt, respectivement, d’un mémoire de la Jamahiriya arabe libyenne
et d’un contre-mémoire des Etats-Unis d'Amérique;

Considérant que, le 20 juin 1995, les Etats-Unis d’ Amérique ont déposé
certaines exceptions préliminaires par lesquelles ils ont prié la Cour de
dire et juger qu’elle n’a pas compétence et ne saurait connaître de l’affaire;

4
CONVENTION DE MONTRÉAL DE 1971 (ORDONNANCE 22 IX 95) 286

Considérant qu’en conséquence, en vertu des dispositions du para-
graphe 3 de l’article 79 du Règlement de la Cour, la procédure sur le fond
est suspendue et qu’il échet de fixer un délai dans lequel la Partie adverse
pourra présenter un exposé écrit contenant ses observations et conclu-
sions sur les exceptions préliminaires:

Considérant qu’au cours d’une réunion que le Président de la Cour a
tenue avec les agents des Parties, le 9 septembre 1995, la Jamahiriya
arabe libyenne a demandé qu’un délai de trois mois soit fixé pour la
présentation de cet exposé écrit, et que les Etats-Unis d’Amérique ont
donné leur accord;

Compte tenu des vues des Parties,
Fixe au 22 décembre 1995 la date d’expiration du délai dans lequel la
Jamahiriya arabe libyenne pourra présenter un exposé écrit contenant ses

observations et conclusions sur les exceptions préliminaires soulevées par
les Etats-Unis d’Amérique ;

Réserve la suite de la procédure.

Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
Paix, à La Haye, le vingt-deux septembre mil neuf cent quatre-vingt-
quinze, en trois exemplaires, dont l’un restera déposé aux archives de
la Cour et les autres seront transmis respectivement au Gouvernement
de la Grande Jamahiriya arabe libyenne populaire et socialiste et au
Gouvernement des Etats-Unis d'Amérique.

Le Président,
(Signé) Mohammed BEDJAOUI.

Le Greffier,
(Signé) Eduardo VALENCIA-OSPINA.
